

116 HR 6935 IH: Protecting the Health of America’s Older Adults During COVID–19 and Beyond Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6935IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Ms. Frankel (for herself, Mr. Bilirakis, Mrs. Dingell, and Ms. Shalala) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the establishment of a National COVID–19 Resource Center for Older Adults, to authorize a Healthy Aging Program, and for other purposes.1.Short titleThis Act may be cited as the Protecting the Health of America’s Older Adults During COVID–19 and Beyond Act.2.National COVID–19 Resource Center for Older Adults(a)In generalThe Secretary of Health and Human Services (in this Act referred to as the Secretary) shall establish within the Office of the Assistant Secretary for Health a National COVID–19 Resource Center for Older Adults (in this section referred to as the Center) to identify, curate, and disseminate, promising and proven practices and tools for the care of older adults in their homes, community-based care settings, hospitals, and nursing and acute care facilities.(b)Involvement by Federal departments and all levels of governmentThe Center shall—(1)be advised by a team of senior officials from—(A)agencies across the Department of Health and Human Services, including the Administration for Community Living (including the Administration on Aging), the Centers for Disease Control and Prevention, the Centers for Medicare & Medicaid Services, the Health Resources and Services Administration, the Indian Health Service, and the Office of Minority Health in the Office of the Secretary; and(B)other Federal departments, including the Department of Housing and Urban Development and the Department of Veterans Affairs; and(2)collaborate with State and local governments, Indian tribes and Tribal organizations, and nonprofit organizations.(c)ActivitiesThe Center shall perform the following activities:(1)Develop a set of best practices for older adult health and wellbeing during and beyond the period of the COVID–19 pandemic, including such best practices with respect to the following focus areas:(A)Providing specialized services to overcome the risks associated with social isolation, such as additional resources for home-delivered meals and other nutrition programs to provide not only food but also face-to-face interactions.(B)Streamlining and improving access to screening, testing, and health care services and resources, and prioritizing venues older adults can reach.(C)Expanding the use of telemedicine, including the provision of technology to execute televisits that safely and comprehensively address older adults’ health care needs.(D)Supporting family caregivers, including those with additional responsibilities for homebound individuals.(E)Reducing disparities among underserved populations.(F)Developing cross-sector collaborative efforts.(2)Create and disseminate tools, technical assistance, training, and funding to State, local, Tribal, and territorial governments to adopt best practices developed under subparagraphs (E) and (F) of paragraph (1).(3)Establish mechanisms for providing training and technical assistance to State, local, Tribal, and territorial governments to ensure that complementary cross-sector activities are replicated at the State, local, Tribal, and territorial levels.(4)Facilitate the development of learning networks of practitioners at the hospital, nursing facility, and community levels to disseminate the best practices developed under paragraph (1) and ensure implementation of such best practices to reduce morbidity and mortality of older adults affected by COVID–19.(5)Identify and disseminate approaches that strengthen public health and health care system capacity to serve older Americans with regard to health issues during and beyond the COVID–19 pandemic.3.Healthy Aging Program(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall establish a Healthy Aging Program for the purpose of promoting the health and wellbeing of older adults by—(1)improving the coordination of public health interventions that promote the health and wellbeing of older adults;(2)disseminating and implementing evidence-based best practices and programs with respect to promoting the health and wellbeing of older adults; and(3)coordinating multisectoral efforts to promote the health and wellbeing of older adults across governmental and nongovernmental health and related agencies.(b)ActivitiesFor the purpose described in subsection (a), the Secretary shall design the Healthy Aging Program to carry out the following activities:(1)Regularly assess the health-related needs of older adults and promote policies addressing those needs through evidence-based public health interventions to promote overall health and wellbeing among older adults and reduce health care costs.(2)Identify disparities in health among vulnerable populations of older adults.(3)Identify gaps in existing public health programs and policies that focus on older adults.(4)Promote public health partnerships with aging and other sector stakeholders to ensure nonduplication of efforts and increase efficiency by working collaboratively across sectors.(5)Work with multisectoral agencies to improve emergency preparedness plans and activities for vulnerable older adult populations.(6)Coordinate efforts to promote the health of older adults with the Administration for Community Living, other Federal departments and agencies, and nonprofit organizations.(7)Identify resources and evidence-based programs available to local and State health departments, including resources and programs that could be coordinated across sectors, to address the health and wellbeing of older adults.(c)Grants to health departmentsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants or cooperative agreements to eligible health departments to carry out any of the following activities:(1)Improving availability of data on the older adult population, including through data-sharing with elder affairs agencies.(2)Linking the health care sector with the community services sector (including aging services and supports) to coordinate and promote community-based prevention services.(3)Ensuring that State and local emergency preparedness plans and activities address the special needs of older adults, particularly the most vulnerable populations.(4)Training State and local public health personnel to implement or adapt evidence-based and innovative health promotion and disease prevention programs and policies.(5)Improving community conditions and addressing social determinants to promote health and wellbeing and foster independence among older adults, such as efforts to advance age-friendly communities and dementia-friendly communities.(d)Technical assistanceThe Secretary shall (directly or through grants, cooperative agreements, or contracts) provide technical assistance to eligible health departments in carrying out activities described in subsection (c).(e)EvaluationsThe Secretary shall (directly or through grants, cooperative agreements, or contracts) provide for the evaluation of activities carried out under subsections (a), (b), and (c) in order to determine the extent to which such activities have been effective in carrying out the purpose described in subsection (a), including the effects of such activities on addressing health disparities.(f)DefinitionIn this section, the term eligible health department means a health department of a State, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, a Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or a large city (as defined by the Director of the Centers for Disease Control and Prevention for purposes of this section).4.Authorization of appropriationsThere is authorized to be appropriated—(1)$10,000,000 for the period of fiscal years 2020 through 2024 to carry out section 2, to remain available until September 30, 2024; and(2)$20,000,000 for each of fiscal years 2021 through 2025 to carry out section 3, including for grants under section 3(c), to remain available until September 30, 2025.